.\D. \J\s.~AG~ L\ti~        .         \ .. 79;37/ ~
. .          \\~ G~\-e. fu~..S    hl(lt Cl~ Mo.n~c..(\f\u_S
  .   fu\ ~ ~~ Lhc(e_e_~ L..uu.rt-      llfl   5LJdd   -fatUI\
       b\ u lV\\f\De_~~ 'McJJ\0




                            ~~, ··~.m%
                                  OOl Qa 2a1s .
                                Ab~IAOO*,C~~!rk
    Nhc_~ue.~ T'-\\e.r
,   \d~ ~       \d.L\o\S1

              vs ..
    ~ c\~ '\:) 6.~~·e1
    \j \ ~\-c \f.--\. c_\.e_( ~
                              I




                              I (         . •                  .     .          ·                      Aro~~Aoo~,Cl®!i'O;
                      ~\ti,{\~\~ 'n<',~\'1\Cl\ ~Q\\C_~,G-1\ ~o<                                   at m~~do.M.~
                                                                                              .

                                                                                    W<,\  0




       \D     ~~ \-\9f'OCcin\.-L ~ud.~ c.E ..Su\d Lc.w:\ ~6
                 0~ (\C,u_;,.. N\.~..e._\1\. r.u>__\. \'\.\.e.( - ~-t_\.c...\c,( \ ~CD ~ \.10. ~.Q__ 00~-L-- EA--\\-e.l D.li\d
        X\l!l.t-1\'nu- t 01 ~~ e::.C u.t..V\0\C\. ut\cl ~~~-es ~i.:~ oc\~~""c..\. ~QQ\~e...c...\~e:,"' ~c.( ~c~\ 0 ~
         ¥r-.~~~ ~uC'S.\Ac.ut\\ -\-G \\c\\e_\.~ \\... ~'1 Se.L.hoi\ :!:J ~) 6~ \~'LC6 L.6de..
         D'C Ln\M\.'C\w \ QcDc__.e__cl.u.ce...~ u.10.d. ''~d. 6~a\.U. ~L C..A_,_,r\. ~-L. Q.b\\.e:,~ll[\<2):
       ~e..\o.\.Gr
                \\f\.\~G..~ \--\.~~< ~· \.Q'--\6\.bt \~ CLIC\ cf(_Q~c tC\C:..CUU:cu..~e.d. \V\ ~.e. k'.LCt~
            0€...~u{\-M.~\ O( L..c\_N\\.\C\CL\_ ~w:X1..L.'€.- ·.. l\f\S.VI.\u\~D'f\c...\_ 1J\\Jl~\D\C'\ 1 (l\(\.d I_S
            a.Qee_uc\\1\~ ~co ~e. u_:,~ c__cd\ 'a~ \o~~ ..A:.\ L.c£~\cic:l L\..'(\~~~ fJLolol FWJ
             9-.ool{ t l-f. .X\1(\. w\CX\Z-'-1. \~'[ ( 6 ~&'1. ~-e_\c..\-ac ro~ e_"l.\r\u.LJJS.\-e.c\.. ~~ ~
             ~~'<'J\~.\.~ D.~ hc.AS t\o o~e.c cu:\e<t...llct~ C'-e...\\1\-e.A'--\ ct Lw.\..0 ..
       ~~(>or\A~
           &<'\S. lli~\~~      '"" ~\S ~OD.L\~ us CJ\.~\c~e_\ e...\.e.i~ D( \\ucr\.s Luul£\.'w \A~
           \'.1\\'f\\~'c\Cl\ ~u~ \a C-e...t_L~\\le.. D..\1\6. Q:,\-(L D..\\ QCA0e..t.J \.\l\ u.. C.....'C\'N\.~1!'-o..\ QC'b.
            C....~~6.\~~ D.IC'\cl <X-e...c~b<'<V\. u..\\. 6\\r-.Q..{ c\.u\\.~ \M~D~ D>\f\ ~-t.. C...\-e...C~ 'o''- \a.u::>
           Qu.{~\l(.}_IJ\\ ~\.LL~ .A..c\.~.~\. D.~ \b. ci:.SQOJ'>.s\'o\.e__ u.l{\c\Q.c \ Lc.e \\,D"1
           .3 (S..j. G\!\.{'\3, \JD.'i\\-Q..\ ~ 'oQ__ ._Se_<\!.M ~\: _Ac\_c\.~~ ~ \ ab\ ~'Cui(\"-..\.( V'\ Q .D ..
           ~D'k. ~\ob\ 1 \-\Dus\.o\0\, ~~ '11~\D-L..\\.ob \.
            ~JL\o.\D( ~            tb(ci£_      \Q...\\u:~ ~~~~ l\~dJ:J-\.S I \b- \b- \5 ~U:t.                        t_oQ   ~~
              ~\c. ~~ G.\fJrnt.. \-~\\t.c~          <:ll'L     ~\\~e.c\. ~ \:?:.'L\r\.\. bt\ J\..- <t:>
            \D     cia\.e...l ~-CL\.u.~c \N:.l~           ce..e.£...'-\.W_A ~ c~s«.t-_)(\&f>_       Go:~,ri\ ~:e...s.er->-r\rl~
              k ~cuc\..(t\~ ~\c..'mrs                                             ~\.\e. d.. LJ..c\.c \.s ~A~e...\.
                                                   C:·e..<t..u.e.s.\: E.of CJ..\0. G....!\& we.:e
              \\c6. ~""-c\.\~ <\: LL\.\e..d. \o ~~.\-\. ~ ~\:\t\. ·\-e_m~ c....o lie... c:J. C...c \'t\1\,\. ~\.. Qco .
              C....e..ciuu-e.s. M\: \.\~D'"l b CSt.'\ \{'tt_\:'-\r-<:J \If\. ~d. tu..~~ CA\1\.cl Qu.'-\-e.cl. -\:o
               tL~~Ga:~ ~~-\c_~{' ~{)- Q(D~-e..5.S.\DJ\D.\ LL.u_C\-es'-l                          oe
                                                                                     ~ \.b( t ~~ ('f_.SQC5fie
               .\:& X\.~~ C~Jb. J.:t~\..                                                                         .
                ~~~\u.r w-r~\ LD~ ~ttX-\~~                               bv\   ~- &l~- \S
                                                             ~~CA.~t.< ~ul( fu\\~(

              hl\~.(
                      U.3't\..e..lft.. ~o{Q. ~ ~cew\\.S.Q..S
                              I Q'(b bQ__
                                                                   ~S(~.c~c\_\             "'e_\u.\uJ',       \N\\. ~6-e_,~
    ·       ~QeL~Gu~~'\ te_<Lu.-e.s\:- L.L ~Lrul(\1\~ ~~ ~.e_ ~tQOV\ cL-e.Atvt d.,_d .
    '<\6\:. ~(\S.\l\f\\. \ {ll(\'-\. ~)~\..L'tAC!M\_ \t.s. ~-Q~ \-LU['\ o0 L.C\.Ml~\ t.LQQrol~ lli~~~­
.    \\I\. u. \'f-.U..S:.6V\U.'n\-t. \-~e.. CoL"' d. ~\ ~.e...\o.\:!. £ 'Oiliu~ \0. ~~s \\.\-'~c...\:-~
      \~ ~Db d. QD~~ CA.w:i \AD~ Su..\c..s. \:u.v'\\:..lCA.\.\~t \ke.\J~l\.e.d t ~-elc..1uf Q\t:A.'-~
        Cu,.r   CJ.V\   0\f'C'.iQ_II   ~\\fe..c_\:\\!\.~ ~-L ~LS~£i.~\ \n -\:fu~I\S.t\1\ltt D.\\ d~
        ~.t_;\{\\- '            i                '
                                I




                                             c....~\-\G\~\\~ o.~ ~\u .
        ·x, 'N\\.ch.c,.~j~'-\.~.Q£ ~&'-\ L-e..f~c"' ~\ ~i.~ (\J\UA~VV\~                             \s..   "lelA(;
            Cl\f\cl Luf(e._~\: CL~ Q\~~~ \~ ~ M.c..tl\~'{
          D'oe...'<' l.?:~u ao \S
                                                                      OJ"'.
                                                                         .
                                                                              -~-t. dc..\:e....   6e-        +-
                                                                                                           OL.
   ':   .....    .       ·~..     '   ·-
                            •     't~     \ .•
                     '   ...·:·           ,.       '              ,.


[K{vb,J                                                ~..
                                                         '
                                                                  ~
                                                                   ~
                                                                        :
                                                                        I
                                                                       ,,
                                                                       ~ ~ ..

                                                             "·         '
                                                                                                                                                                                                               I...         •
                                                                            :_    '·;


                                                                        .\
                                                                                 , I.·                                                      .                 !
                                                                                                                                                 .r-.
                                                                                                                                                 \'               .


                                                                        ' ! I                       •       •.    ~~
                                                                                                                                                                                                                                                           :.. ' .;~
                                                                                                                                                                           }r~              .: .;; , -.

                                                                                        :       '                               '':·                              . I' .-
                                                                                                                                                                           I                                                                     ·-~;~:~:~~::~z::i~.~::· ·
                                                                                                                           .     '·\· ..                               [_·                  ,·   .,_
                                                                                                                                                                                                                                                                       -:   -~·




                                                                                                                                            ·.                        t
                                                                                                                                . ·\, -i '
                                                                                                                                                                                                                                                                       . ·"·
                                                                                                                                                                                                                  ..   ·;




                                                                                                                 •?                              ••..
                                                                                                                                                 '                . i      ..•




                                                                                                                                        '             .
                                                                                                                           ..       J.                  :··       ..


                                                                                                                                "                    , ....
                                                                                                                                                              ;
                                                                                                                                                                  I
                                                                                                                                                                      .            ·-
                                                                                                                      '    ..       '



                                                                                                                          ~                                       ·..      .            .                                            i

                                                                                  .         /           '                 -:- .. .:-~- ' .. -~ ...:..~                              ~-                                           ''i\    .
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                             '   ..



                                                                                                                                                                                                                ,._
                                                                                                                                                                                                                                ;.  '
                                  \        .



                h' • •     .' • •     I    '~--'
                                                       :·- -h'er~~~ -~s~n~~---~
                                                                           '··~                         •                  •'               '· •_.                    >•       '            •          .:._J
..   I




                                                                                                                        .,.
                                                                                                                         i>.' .
                                                                                                                       ./·
                                                                                                                        i




                                                                                                                                              .·   ..               '

                                                                                                                                    •    ,:'.!     .        .....

                                                                                                                                                                            •           v
                                                                                                                                                                                               . '
                                                                                                                 £ •            /




                                                                                                                                                                                                      . 'I
                                                                                                                                                                        - .                           '         !
                                                                                                            ..
                                                                                                            ~·



                                                                                                                                                                                                                                                                                                                                                              !           '          ·:.

                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                         '        .

                                                                                                                                                                                                                                                                                                                                         .           ~.
                                                                                                                                                                                                                                                                                                                                                          . r;
                                                                                                                                                                                                                                                                                                                                                                  ;:                 .                              .,

                                                                                                                                                                                                                                                                                                                                     -                        \
                                                                                                                                                                                                                                                                                                                                                              '       -
                                                                                                                                                                                                                                                                                                                                                              ' . -~ ..·
                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                     ..       ;                     -·        ~


                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                ..        ,-'
                                                                                                                                                                                                                                                      i

                                                                                                                                                                                                                                                                                         \,

                                                                                                                                                                                                                                                                                                                                                 '        .
                                                                                                                                                                                                           ~   ... ~.. -                                                                                                                 .                (
                                                                                                                                                                                                                                                                                                                                     .. :-.A'..                           .


                                                                                        '   .    .:..   ~   .                                                                                                                                                                                                                                        -~-          .       .
                                                                                                                                                                                                                                                                                                             ·_;:~.                          .            i

                                                                                                                                                                                                                                            .     I       .
                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                .      "·             '<                                    ••.               •                           •    •                                             •            i                   .
                                                                                                                                        ·.              .                           >:.-.:        ;        ~                                                          ~-·.~·,n.:.:t:.. . ~.:. ~.<;·:_:~_"-~-~-\..,·r~ :_::~.!                :            j . ·.
                                                                                                                                    ._,::~;tii~;~~~,-~li~L'i~;~:~ftt~\'_( . .. -                                                                                                                                       - . . :;,,. .~
                                                                                                                                                                                                                  !- ', ...... · •.. :':.: ... "'..               :_...

                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                '·
                                                                                                                                                    . <                                        ..                                                                                                                                                                 "~.
                                                                                                                       ';                                                                    ,·
                                                                                                                                                             .          '                  J
                                                                                                                                                                                        !'
                                                                                                                                             ~·                  ••                    l          .
                                                               '     '.           _,·
                                                                              · .. ·..
                                                                     .'•";'··.·
                                                                          -;.
                                                                                            ·,


                                                                                   \~
                                                                   < '•.) ·;\·,




                                                        .· ...              ··!,
                                                         .         .-;    .....
                                                             •I'                  '•.




                                 ·:,•·       ..... ·.
                            '            .    '·        :·.
           .            :-~:..._...      '         'r   :,~ -:.~..                 ·•       .                . ,

               •   ,.   ~-.~~   .... '        I' •
                                                                                                                   ~-·      .                      ...:'
         •.•        '!\,.;·: . '-~ -
                                                        .·.                                                                                                                                                                                                                                                                                                                                                  .._,   l\

                                                        -~ ..>.                   '-        .                                                                                                                                                                                                                                                                     '''•.l,         ~ -<~~_;_-..... \;   \1,